Citation Nr: 1039896	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 2006 for 
the award of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active military duty from February 1943 to 
November 1944.  The appellant is his surviving spouse.  She has 
been found incompetent for VA purposes, and her son is acting on 
her behalf in this case.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied an effective date earlier 
than August 2006 for an award of DIC to the Veteran's surviving 
spouse.

In April 2009, the Board denied the appellant's claim.  The case 
was appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court was notified in October 2009 that the 
appellant was deceased, having died in September 2009.  In 
October 2009, the Court ordered the appellant's estate to show 
cause why the appeal should not be dismissed.  No response was 
received.  In January 2010, the Court vacated the Board decision 
and dismissed the appeal for lack of jurisdiction.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1943 to November 1944.  The Veteran died in March 1988.  

2.  In October 2009, VA received notice that the appellant had 
died in September 2009 and a death certificate confirming her 
death accompanied the notice.  




CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  See 38 C.F.R. § 20.1106 (2010).  




ORDER

The appeal is dismissed.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


